Name: Commission Regulation (EEC) No 3663/88 of 24 November 1988 amending Regulation (EEC) No 3101/88 and increasing to 200 000 tonnes the amount of barley held by the French intervention agency for which a standing invitation to tender for resale has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 11 . 88 Official Journal of the European Communities No L 318/ 17 COMMISSION REGULATION (EEC) No 3663/88 of 24 November 1988 amending Regulation (EEC) No 3101/88 and increasing to 200 000 tonnes the amount of barley held by the French intervention agency for which A standing invitation to tender for resale has been opened , put up for sale on the internal market of the Community should be increased to 200 000 tonnes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 7 (6) thereof, Having regard to Council Regulation (EEC) No 1836/82 of 7 July 1 982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas Commission Regulation (EEC) No 3101 /88 (^ opened a standing invitation to tender for the resale of 100 000 tonnes of barley held by the French intervention agency ; Whereas in the presente situation on the market the quantity of barley held by the French intervention agency Article 1 In Article 1 of Regulation (EEC) No 3101 /88 'of 100 000 tonnes' is replaced by 'of 200 000 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 197, 26. 7. 1988, p. 16. O OJ No L 202, 9 . 7. 1982, p. 23 . (4) OJ No L 223, 11 . 8 . 1987, p. 5 . Is) OJ No L 277, 8 . 10 . 1988 , p. 17.